                                                                 1 MARK F. FERRARIO, ESQ.
                                                                   Nevada Bar No. 1625
                                                                 2 JASON K. HICKS, ESQ.
                                                                   Nevada Bar No. 13149
                                                                 3 GREENBERG TRAURIG, LLP
                                                                   10845 Griffith Peak Drive
                                                                 4 Las Vegas, NV 89135
                                                                   Telephone: (702) 792-3773
                                                                 5 Facsimile: (702) 792-9002
                                                                   Email: ferrariom@gtlaw.com
                                                                 6        hicksja@gtlaw.com

                                                                 7 Attorneys for Defendants

                                                                 8                                  UNITED STATES DISTRICT COURT

                                                                 9                                         DISTRICT OF NEVADA

                                                                10 NOEL C. MURRAY and DR. SWARNA                            Case No.: 2:18-cv-01382-MMD-GWF
                                                                   PERERA, on behalf of themselves and all others
                                                                11 similarly situated,

                                                                12                           Plaintiffs,                    STIPULATION AND PROPOSED
                         10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP




                                                                               v.                                           ORDER TO EXTEND DEFENDANT’S
                            Facsimile: (702) 792-9002
                            Telephone: (702) 792-3773
                             Las Vegas, Nevada 89135




                                                                13                                                          DEADLINE TO FILE A REPLY BRIEF
                                                                   PROVIDENT TRUST GROUP, LLC, and                          IN SUPPORT OF ITS MOTION FOR
                                                                14 ASCENSUS, LLC,                                           STAY
                                                                15                           Defendants.                    (First Request)
                                                                16

                                                                17           Plaintiffs Noel C. Murray and Dr. Swarna Perera, (“Plaintiffs”), by and through their counsel

                                                                18 of record, and Defendants Provident Trust Group, LLC, and Ascensus, LLC, (“Defendants”) by and

                                                                19 through their counsel of record, hereby stipulate and agree to extend the deadline by which
                                                                20 Defendants must submit their reply brief in support of their motion to stay discovery to January 2,

                                                                21 2019. This stipulation is made and entered into based upon the following:

                                                                22           1.       Plaintiffs filed their Complaint on July 26, 2018, in which they allege Defendants

                                                                23 breached their contractual and fiduciary duties as custodians of Plaintiffs’ Self-Directed Individual

                                                                24 Retirement Accounts. (ECF No. 1). Plaintiffs seek certification to represent a putative class of

                                                                25 similarly situated individuals. Id.

                                                                26           2.       Defendants filed a motion to dismiss on October 8, 2018. (ECF No. 21). As of January

                                                                27 11, 2019, that motion will be fully briefed and awaiting a decision from Judge Du.

                                                                28

                                                                                                                        1
                                                                     NJ 231108161v1
                                                                 1           3.       Defendants thereafter filed a motion to stay discovery pending Judge Du’s ruling on

                                                                 2 their motion to dismiss. (ECF No. 31). Defendants’ reply brief in support of the same is currently

                                                                 3 due December 27, 2018.

                                                                 4           4.       Given the holidays, travel schedules and competing case commitments, counsel for

                                                                 5 Defendants requires a brief extension of the reply deadline.

                                                                 6           5.       In light of the foregoing, the parties stipulate and request that the Court extend the

                                                                 7 deadline by which Defendants must file their reply brief in support of their motion to stay discovery

                                                                 8 up to, and including, January 2, 2019.

                                                                 9           6.       This is the first request for an extension of this deadline. This request is made in good
                                                                10 faith and not for purposes of delay.

                                                                11    DATED this 27th day of December 2018.                   DATED this 27th day of December 2018.
                                                                12
                         10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP




                                                                      By: /s/ Jason K. Hicks__________                 By: /s/ Joshua Kons____________
                            Facsimile: (702) 792-9002
                            Telephone: (702) 792-3773
                             Las Vegas, Nevada 89135




                                                                13        Mark E. Ferrario, Esq.                            Martin L. Welsh, Esq.
                                                                          Jason K. Hicks, Esq.                              LAW OFFICE OF HAYES & WELSH
                                                                14        GREENBERG TRAURIG, LLP                            199 N. Arroyo Grande Blvd. Suite 200
                                                                          10845 Griffith Peak Drive                         Henderson, NV 89074
                                                                15        Las Vegas, NV 89135
                                                                                                                              Christopher J. Gray, Esq.
                                                                16         Robert H. Bernstein, Esq                           Michael J. Giarrusso, Esq.
                                                                           Pro Hac Vice Forthcoming                           LAW OFFICE OF CHRISTOPHER J. GRAY
                                                                17         Michael J. Slocum, Esq.                            360 Lexington Ave. #1400
                                                                           Admitted Pro Hac Vice                              New York, NY 10017
                                                                18         GREENBERG TRAURIG, LLP
                                                                           500 Campus Drive Suite 400                         Joshua Kons, Esq.
                                                                19         Florham Park NJ 07932                              LAW OFFICES OF JOSHUA B. KONS, LLC
                                                                                                                              939 W North Ave Ste 750
                                                                20         Attorneys for Defendants                           Chicago, IL 60642-7142
                                                                21                                                            Attorneys for Plaintiff
                                                                22                                                            IT IS SO ORDERED.
                                                                23

                                                                24                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                                                                       12-28-2018
                                                                                                                              DATED: __________________________
                                                                25

                                                                26
                                                                27

                                                                28

                                                                                                                          2
                                                                     NJ 231108161v1
